Name: Commission Regulation (EEC) No 2269/81 of 4 August 1981 on arrangements for imports into France of certain textile products originating in the People' s Republic of China
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 7. 8 . 81No L 222/ 10 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2269/81 of 4 August 1981 on arrangements for imports into France of certain textile products originating in the People's Republic of China hereto shall be subject to the quantitative limits given in that Annex and to the provisions of Article 2. Article 2 1 . Products as referred to in Article 1 , shipped from China to France before the date of entry into force of this Regulation and not yet released for free circula ­ tion , shall be so released subject to the presentation of a shipment certificate proving that shipment actually took place before that date . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3061 /79 of 20 December 1979 on common rules for imports of certain textile products originating in China ( J ), as last amended by Regulation (EEC) No 1551 /81 (2 ), and in particular Article 11 (4) and ( 5) thereof, Whereas Article 11 of Regulation (EEC) No 3061 /79 lays down the conditions under which quantitative limits may be established ; Whereas Commission Regulation (EEC) No 401 /81 ( 3 ) set provisional quantitative limits on imports into France of certain textile products of Chinese origin pending the result of the consultations in progress ; Whereas on 2 and 23 April 1981 these consultations yielded a mutually acceptable result and it is therefore necessary to set the final quantitative limits for these products for the years 1981 to 1983 and to cancel the provisional quantitative limits ; Whereas the quantities of the products in question exported from China between 1 January 1981 and the date of entry into force of this Regulation must be set off against the quantitative limits which have been introduced for 1981 ; Whereas these quantitative limits do not prevent the importation of products covered by them but shipped from China before the date of entry into force of this Regulation , 2 . All quantities of products shipped from China on or after 1 January 1981 and released for free circu ­ lation shall be deducted from the quantitative limits laid down . These quantitative limits shall not however prevent the importation of products covered by them but shipped from China before the date of entry into force of this Regulation . 3 . Imports of products exported from China to France from the date of entry into force of this Regula ­ tion are subject to the double-checking system esta ­ blished by Article 1 of Annex V to Regulation (EEC) No 3061 /79 . Article 3 Regulation (EEC) No 401 /81 is hereby repealed . HAS ADOPTED THIS REGULATION : Article 4 Article 1 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. The importation into France of the product-categories originating in China and specified in the Annex (&gt;) OJ No L 345 , 31 . 12 . 1979 , p . 1 . ( 2 ) OJ No L 152, 11 . 6 . 1981 , p . 13 . ( 3 ) OJ No L 45 , 18 . 2 . 1981 , p . 14 . It shall apply until 31 December 1983 . 7. 8 . 81 Official Journal of the European Communities No L 222/ 11 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 4 August 1981 . For the Commission Ã tienne DAVIGNON Vice-President ANNEX Cate ­ CCT heading No N1MEXE code ( 1981 ) Description Member Units Quantitative limit from 1 January to 31 December gory States 1981 1982 1983 10 / 11 60.02 60.02-40 ; 50 ; 60 ; 70 ; 80 Gloves, mittens and mitts , knitted or crocheted, not elastic or rubberized F 1 000 pairs 1 900 1 976 2 055 21 61.01 B IV 61.02 B II d) 61.01-29 ; 31 ; 32 61.02-25 ; 26 ; 28 Men's and boys' outer garments Women's , girls ' and infants ' outer garments : B. Other : Parkas ; anoraks , windcheaters, waister jackets and the like , woven , of wool , of cotton or of man-made textile fibres F 1 000 pieces 500 530 562 30 A 61.04 B I 61.04-11 ; 13 ; 18 Women's , girls ' and infants' under garments : Women's, girls ' and infants ' woven pyjamas and night dresses , of wool , of cotton or of man-made textile fibres F 1 000 , pieces 980 1 029 1 080 73 60.05 A II b) 3 60.05-16 ; 17 ; 19 Outer garments and other articles, knitted or crocheted, not elastic or rub ­ berized : A. Outer garments and clothing accesso ­ ries : II . Other : Track suits of knitted or crocheted fabric , not elastic or rubberized, of wool , of cotton or of man-made textile fibres F 1 000 pieces 200 212 225